Citation Nr: 1754760	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia.


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently at 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1997 to June 2001, and active duty for training (ACDUTRA) from January 2002 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2017, the Veteran testified in a Video Conference hearing before the undersigned.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with diabetes mellitus in June 2002.

At his February 2017 hearing, the Veteran testified that his symptoms had worsened.  He testified that on a daily basis, he "can go from a hypoglycemic state to a hyperglycemic state," and that he "frequently had episodes of incoherent time frame during the hypoglycemic reactions."  See February 2017 Videoconference Hearing Transcript, p. 5.  He further testified that had other hyperglycemic symptoms that included muscle aches, pains, feet pain, leg pain, the inability to functionally use his hands properly, the inability to communicate, and the inability to think rationally or coherently.  The Veteran also testified that during his August 2016 VA examination, the VA examiner focused mainly on hypertension when that the purpose of the Veteran's visit was for a diabetes mellitus examination.  Rather, he had mentioned hypertension has a potential side effect or a secondary diagnosis to his diabetes mellitus.  Given the Veteran's testimony that his disability has worsened since the last examination, another one is needed.


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the current severity of his diabetes mellitus.   

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




